EXHIBIT 10.1(B)
 
SEVENTH AMENDMENT TO THE
CENTURYLINK UNION 401(K) PLAN
 
WHEREAS, the CenturyTel Union 401(k) Plan (“Plan”) was amended and restated by
CenturyLink, Inc. (the “Company”) effective December 31, 2006;
 
WHEREAS, on May 20, 2010, the shareholders of the Company approved a change of
the Company's name from CenturyTel, Inc. to CenturyLink, Inc., and the Company
wishes to change the Plan name to reflect the new Company name;
 
WHEREAS, the Company wishes to revise the Plan’s voting provisions in light of
changes to the Company's voting structure approved by the Company's shareholders
in 2009; and
 
WHEREAS, the Company reserved the right to amend the Plan in Section 13.2 of the
Plan.
 
NOW, THEREFORE, the Plan is amended as follows, effective May 20, 2010:
 
I.
 
"CenturyTel" is deleted each place that it appears in the Plan and "CenturyLink"
is substituted therefor.
 
II.
 
Article X of the Plan, Voting Provisions, is amended to read in its entirety as
follows:
 
 
ARTICLE X
VOTING PROVISIONS
 
10.1           Voting Rights of Company Stock.  Each Participant, including
their beneficiaries and alternate payees (individually, “Participant” and
collectively, “Participants”) is, for purposes of this Section, hereby
designated a “named fiduciary” within the meaning of ERISA Section 403(a)(1) and
shall be entitled to direct the Plan and Trustee as to the manner in which
Company Stock allocated to such Participant’s accounts is to be voted on each
matter brought before an annual or special shareholders’ meeting of the Company.
Company Stock may be held in different accounts and shall be voted as provided
below by the Trustee.
 
The Committee shall determine the total number of shares of Company Stock
allocated to each Participant’s accounts as of the record date and such shares
shall be voted in accordance with directions of such Participant.  Upon timely
receipt of such directions, the Trustee shall, on each such matter, vote as
directed the number of shares of Company Stock allocated to such Participant's
accounts.
 
Each Participant, as a named fiduciary, shall be entitled to separately direct
the vote of a portion of the number of shares of Company Stock with respect to
which a signed voting-direction instrument is not timely received from other
Participants in a Trust (“Undirected Shares”). Such direction with respect to
each Participant who timely elects to direct the vote of Undirected Shares in a
Trust as a named fiduciary shall be with respect to a number of Undirected
Shares in a Trust equal to the total number of Undirected Shares in a Trust
multiplied by a fraction, the numerator of which is the total number of Shares
of Company Stock allocated to such Participant in a Trust and the denominator of
which is the total number of shares of Company Stock allocated to all
Participants who timely elect to vote Undirected Shares as a named fiduciary in
a Trust.
 
10.2           Responding to Tender and Exchange Offers.  Each Participant is,
for purposes of this Section, hereby designated a “named fiduciary” within the
meaning of Section 403(a)(1) of ERISA and shall have the right, to the extent of
the number of shares of Company Stock allocated to the Participant’s accounts in
the Trust, to direct the Trustee in writing as to the manner in which to respond
to such tender or exchange offer with respect to shares of Company Stock. The
Committee shall use its best efforts to timely distribute or cause to be
distributed to each Participant such information as will be distributed to
stockholders of the Company in connection with any such tender or exchange
offer. Upon timely receipt of such instructions, the Trustee shall respond as
instructed with respect to shares of Common Stock in the Trust allocated to such
Participant’s accounts. If the Trustee shall not receive timely instructions
from a Participant as to the manner in which to respond to such a tender or
exchange offer, the Trustee shall not tender or exchange any shares of Company
Stock held in the Participant’s account.
 
10.3           Confidentiality.  Any instructions received by the Trustee from
Participants (or, if applicable, Beneficiaries) pursuant to this Article X shall
be held by the Trustee in strict confidence and no officer or Employee of the
Company or an Affiliated Employer shall ask the Trustee to divulge or release
such instructions to any officer or Employee of the Company or Affiliated
Employer; provided, however, that to the extent necessary for the operation of
the Plan, such instructions may be relayed by the Trustee to a recordkeeper,
auditor or other person providing services to the Plan if such person (1) is not
the Company, an Affiliated Employer or any Employee, officer or director
thereof, and (2) agrees not to divulge such directions to any other person,
including Employees, officers and directors of the Company and its Affiliated
Employers.
 
IN WITNESS WHEREOF, the Company has executed this amendment on this 31st day of
August 2010.
 
 

 
CENTURYLINK, INC.
         
By:     /s/ Stacey W. Goff   
 
Name:  Stacey W. Goff
 
Title:  Executive Vice-President, General Counsel and Secretary

 
 